Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered September 4, 2012. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law § 140.25 [2]). Inasmuch as County Court made a de*1362termination at the time of sentencing whether defendant should be afforded youthful offender treatment (cf. People v Rudolph, 21 NY3d 497, 503 [2013]), defendant’s valid waiver of the right to appeal encompasses his contention that the court erred in denying his request for youthful offender status (see People v Jones, 108 AD3d 1213, 1214 [2013], lv denied 22 NY3d 997 [2013]; People v Jones, 96 AD3d 1637, 1637 [2012], lv denied 19 NY3d 1103 [2012]).
Present — Smith, J.P, Fahey, Peradotto, Sconiers and Valentino, JJ.